IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-60447
                          Summary Calendar



MERCEDES CAMPOS-ORTIZ,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                          - - - - - - - - - -
               Petition for Review of an Order of the
                     Board of Immigration Appeals
                              A74-297-994
                          - - - - - - - - - -

                         September 13, 1999

Before REAVLEY, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Mercedes Campos-Ortiz, a native and a citizen of El

Salvador, seeks review of an order by the Board of Immigration

Appeals (BIA) which adopted the decision of the immigration judge

denying her application for asylum and for the withholding of

deportation.   She argues that, should she return to El Salvador,

she would be persecuted on account of her political views and her

membership in a particular social group (i.e., her family).   For

the reasons assigned, we must deny her petition.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-60447
                                 -2-

       On July 20, 1995, the Immigration and Naturalization Service

issued a show cause order asserting that Campos was subject to

deportation because she had entered the United States without

inspection.    At the subsequent hearing Campos testified that in

May 1993, former guerrillas came to her home looking to recruit

her.    She stated that, in the wake of the 1992 peace accords, the

guerrillas had not disbanded but had instead turned to crime.

Campos advised the court that she narrowly escaped being abducted

by the guerrillas when her neighbors intervened.    She stated

that, shortly thereafter, she had fled the country.    According to

her parents, the guerrillas have subsequently returned several

times looking for her.

       The BIA credited Campos’s account, but found that she had

failed to demonstrate a well-founded fear of persecution on any

of the five grounds recognized for asylum –- race, religion,

nationality, membership in a particular social group, or

political opinion.    See 8 U.S.C. § 1101(a)(42)(A); Jukic v. INS,

40 F.3d 747 (5th Cir. 1994).

       Our review of the record and the briefs persuades that the

decision of the BIA is supported by substantial evidence.

Carbajal-Gonzalez v. INS, 78 F.3d 194 (5th Cir. 1996).

       The petition for review is DENIED.